Citation Nr: 1715645	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  14-41 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a right knee strain, and if so whether service connection is warranted.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1987 to March 1988, and from November 1990 to January 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for residuals of a right knee strain was initially denied in an August 2006 rating decision.  The Veteran was notified of that decision, but did not initiate an appeal, and no new and material evidence was received within one year of notification of that decision.

2.  Evidence added to the record since the August 2006 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a right knee strain.

3.  The evidence is in equipoise as to whether the Veteran's symptoms of right knee arthritis were continuous since service separation.

CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied service connection for residuals of a right knee strain is final.  38 U.S.C.A. § 7105 (b), (c) (West 2014); 38 C.F.R. 
§§ 3.160 (d), 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a right knee strain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a right knee disorder, to include arthritis, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.102, 3.307(a)(3), 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The Veteran's previously denied claim for service connection for residuals of a right knee strained is reopened and granted.  The claim for service connection for PTSD is remanded for the reasons addressed below.  As such, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence-Laws and Analysis

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the record, the Board finds that new and material has been submitted to reopen the previously denied claim for service connection for residuals of a right knee strain.  The claim was denied in an August 2006 rating decision because the evidence failed to show that this claimed disorder was incurred in service or that it was otherwise related to service.  The RO did not dispute the existence of service treatment records showing that the Veteran had shown treatment for right knee pain in service.  The RO also indicated that the Veteran's right knee disorder may have been a result of a post-service motor vehicle accident in July 2001.  The RO notified the Veteran that her claim had been denied in an August 2006 letter.  The Veteran filed a notice of disagreement and a statement of the case was issued in February 2007; however, the Veteran did not file a substantive appeal.  Accordingly, the August 2006 rating decision became final.
In support of the current application to reopen service connection for a right knee disorder, the new evidence associated with the record since the August 2006 Board decision includes, in pertinent part, VA treatment records which show a diagnosis of ostearthritis of the right knee.  Further, in November 2014 VA treatment record, the Veteran indicated that the onset date of her right knee pain was 20 years prior.  

After a review of all the evidence of record, lay and medical, the Board finds that the newly submitted VA treatment records are new and material as they relate to an unestablished fact (diagnosis and continuity of symptomatology) necessary to substantiate the claim for service connection for residuals of a right knee strain.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of osteoarthritis is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to the Veteran's right knee claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Right Knee Disorder

The Veteran maintains that she has a right knee disorder that is related to service.  As noted above, the claim for service connection for residuals of a right knee strain has been reopened. 

Initially, the Board finds that the Veteran has been diagnosed with osteoarthritis of the right knee.  See August 2011 VA examination report; see also November 2014 VA treatment record. 

Further, the Board finds that the evidence is in equipoise as to whether the Veteran's symptoms of right knee arthritis were continuous since service separation.

Service treatment records show that in February 1988, the Veteran was treated for bilateral knee trouble.  She reported that her right knee hurt and running resulted in muscle tightness.  The Veteran also indicated that the right knee crackled and popped with bending.  The in-service physician noted that she had patellar crepitation right greater than left.  It was planned that the Veteran would attend physical therapy for strengthening.  In June 1988, the Veteran was again seen for knee pain.  She was instructed not to perform PT for 9 days with no prolonged walking or marching.  

The evidence also includes a June 2006 VA examination report.  During the evaluation, the examiner indicated that service treatment records confirmed that the Veteran was seen for an injury to her right knee in 1988.  The Veteran also reported that it occurred during physical training after she ran into someone in front of her and hit her knee.  This caused her to fall and she sustained a knee contusion.  The knee was wrapped and it was decided that she had sustained a strain.  She was given physical therapy for about three weeks and the pain seemed to have diminished for a while; however, the Veteran reported that she had intermittent pain in the right knee since that time.  The examiner diagnosed the Veteran with "residuals of right knee strain" and indicated that her "diagnosis was justified."  A medical opinion providing the details of the etiology of the Veteran's right knee residuals was not provided.

The Veteran was afforded a VA examination in August 2011.  The examiner diagnosed the Veteran with right knee strain and right knee medial compartment arthritis with pain and swelling.  The examiner then opined that it was less likely than not that the Veteran's current medial compartment arthritis was related or had its nexus to the injury of a sprain from running in service.  In support of this opinion, the examiner stated that there was no traumatic injury to the knee and it was described on the day she was seen as "muscle tightness" in and around the knee with a negative examination.  

Post-service VA treatment records dated in July 2001 indicate that the Veteran was involved in a motor vehicle accident 3 days prior and reported pain in the right knee and left ankle since the accident.  However, prior to the motor vehicle accident, the Veteran complained of ongoing knee pain.  For example, in a May 2001 VA treatment record, the Veteran reported a past medical history of right knee pain.  She indicated that she treated her symptoms with wraps and Tylenol.  In November 2014, the Veteran complained of right knee pain for "20 years," which the Board finds is about the time she separated from service. 

The Board has also considered the Veteran's statements regarding continuous symptoms of right knee pain in service and since service separation.  In her initial January 2006 Claim for VA Compensation Benefits, the Veteran indicated that her right knee disability began in 1991, during service.

Upon review of all the evidence, lay and medical, to include the VA examination reports and VA treatment records, which demonstrate complaints and treatment for right knee pain since service separation, the Board finds that the Veteran's statements made during the appeal period regarding continuous symptoms of right knee pain are consistent, and therefore credible.  This is supported by in particular by the June 2006 VA examination report, which diagnosed the Veteran with "residuals of right knee strain" and obliquely indicated a relation to injuries sustained during service.  For these reasons, the Board will resolve reasonable doubt in the Veteran's favor, finding that the evidence is in relative equipoise as to  that symptoms of right knee arthritis were continuous since service separation.  Accordingly, the criteria for presumptive service connection for right knee arthritis under 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for residuals of a right knee strain is reopened.

Service connection for residuals of a right knee strain, to include arthritis, is granted. 


REMAND

The Veteran contends that she has a psychiatric disorder, diagnosed as PTSD, that is related to service.  Specifically, the Veteran has reported that she was sexually assaulted by her superior during service.  She has indicated that while in Desert Storm, a Lieutenant reportedly discovered that the Veteran was homosexual and suggested sex with him to keep the Veteran's sexual orientation secret.  The Veteran indicated that this occurred on two occasions in February or March 1991.  See Veteran's statement during the August 2011 VA examination report. 

Initially, the Board finds that the Veteran did not serve in combat; as such, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

Service personnel records include a letter from the Veteran's commanding officer, which commended the Veteran for her hard work and accomplishments while service during Operation Desert Storm from March to April 1991.  However, service personnel records also include an October 1991 memorandum which indicates that the Veteran was arrested in Saudi Arabia and returned to the U. S.; and it was explained that the Veteran had been incarcerated in a regional jail in Dermott, Arkansas.  In a February 1992 Attrition Management Control Program Worksheet, it was noted that the Veteran had been in continuous civil confinement since July 3, 1991, on suspicion of murder.  The trial date was scheduled for March 23, 1992.  The Veteran was honorably discharged from service in January 1992.  See DD Form 214.    

The Board finds that additional development is required to obtain records from the appropriate sources regarding the Veteran's incarceration in July 1991.  The evidence currently of record does not provide sufficient information regarding the circumstances of her civil confinement, which notably, is shortly after the purported in-service sexual assault in February or March 1991.  Accordingly, a remand for these records is warranted. 

Further, the Veteran was afforded a VA PTSD examination in August 2011.  The examiner indicated that the Veteran had PTSD that met the diagnostic criteria under the DSM-IV.  Regarding the Veteran's stressor, it was noted that, while in Desert Storm, a Lieutenant reportedly discovered that the Veteran was homosexual and suggested sex with him to keep the Veteran's sexual orientation secret.  The Veteran indicated that this occurred on two occasions.  During the last incident, the Veteran reported that she threatened to kill him.  She also stated that she told a Sergeant from her home town who suggested that she avoid him.  The examiner then indicated that service treatment records were silent regarding any changes in behavior, mood, etc.  The examiner did note that insomnia and recurring thoughts of Desert Storm were noted in April 1991, but no details were provided.  Based on information in records and the Veteran's report the examiner opined that the Veteran's PTSD was "less likely as not related to a fear of hostile military activity."

The Board finds the August 2011 VA medical opinion to lack probative value.  In this regard, the Veteran's main in-service stressor event (as discussed in the examination report) was the sexual assault by her superior, and not a fear of hostile or terrorist activity.  

As such, the Board finds that the Veteran should be afforded a new VA examination to assist in determining whether her currently diagnosed PTSD is related to the purported in-service sexual assault.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance form the Veteran, attempt to obtain any available prison records associated with the Veteran's civil confinement beginning on July 3, 1991, on suspicion of murder in Dermott, Arkansas.  This should include attempts to obtain any prison records (including prison medical and/or psychiatric records). 

2.  With any necessary assistance from the Veteran, attempt to obtain any available records, including police reports, court records, or incarceration records, associated with any civil or criminal charges or proceedings involving the Veteran's.  See February 1992 Attrition Management Control Program Worksheet (noting that the Veteran had been in continuous civil confinement since July 3, 1991 on suspicion of murder and the trial date was scheduled for March 23, 1992).  

All records/responses received should be associated with the file.  If any of the Veteran's records are missing or are otherwise unavailable, this fact should also be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.

3.  Then, arrange for the Veteran to have a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder, to include PTSD.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  The examiner must then address the following:

Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's psychiatric disability, to include, PTSD is related to the Veteran's service, to include the claimed in-service sexual assault.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


